Citation Nr: 0842496	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-19 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision, dated in April 2005, 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington, that denied the benefit sought 
on appeal.  The veteran, who had active service from 
September 1940 to October 1945, appealed that decision to the 
BVA and the case was referred to the Board for appellate 
review.  

In September 2008, the Board requested an expert medical 
opinion from the Veterans Health Administration (VHA).  An 
opinion dated in October 2008 was received and a copy of that 
opinion was furnished to the veteran and his representative.  
The veteran's representative provided additional argument in 
response to the VHA opinion.  

In August 2008, the Board advanced the appeal on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 
C.F.R. § 20.900(c) (2008).  



FINDING OF FACT

The veteran has bilateral hearing loss that is, at least 
partially, causally or etiologically related to service.  



CONCLUSION OF LAW

Bilateral hearing loss disability was incurred during active 
service.  38 U.S.C.A. § 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and implementing regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Board also acknowledges that 
various judicial decisions have addressed the notice and 
assistance requirement of VCAA.  See generally Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Paralyzed Veterans of Am. 
v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003); 
Huston v. Principi, 17 Vet. App. 195 (2003); Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  However, with regard to the benefits 
being granted by the Board in this decision, the Board need 
not consider the question of VCAA compliance at this juncture 
since there is no detriment to the veteran in light of the 
favorable disposition.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

In the instant case, service records show that the veteran 
served in the U.S. Army during World War II as a Liaison 
Pilot.  In a November 2004 statement, the veteran stated that 
he flew 100 missions, and that during decompression chamber 
training, he experienced a severe knife-like pain in his 
ears, but was advised not to report the incident.  

November 1998 VA outpatient treatment records reported 
moderate hearing loss.  

Private treatment records from Virginia Mason Medical Center 
from October 2003 to October 2004 note ongoing complaints of 
hearing loss.  October 2003 records found the veteran to be 
hard of hearing, and that his hearing loss was not 
progressive.  The veteran refused to consider hearing aids.  
Audiological evaluation in October 2003 found mild to severe, 
high frequency, sensorineural hearing loss (SNHL).  In 
November 2003, Dr. J.R.S. opined that he doubted the 
veteran's SNHL would be considered a service-connected 
disability, and that he would have no way of knowing unless 
the veteran had the same thing shortly after noise exposure.  
October 2004 audiometry revealed bilateral mild to severe 
high frequency SNHL, with word discriminations of 88 percent 
and 92 percent, right ear and left ear.  

A December 2004 VA examination revealed that pure tone 
thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
60
70
LEFT
20
15
25
60
70

Pure tone averages were 45, right ear, and 42.5, left ear.  
Speech recognition ability using the Maryland CNC Test was 96 
percent, right ear, and 94 percent, left ear.  The examiner 
diagnosed the veteran with bilateral high frequency SNHL.  

An April 2006 VA examination audiological evaluation revealed 
pure tone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
60
65
LEFT
20
20
40
60
65

Pure tone averages were 43, right ear, and 46, left ear.  
Speech recognition ability was 100 percent, right ear, and 96 
percent, left ear.  The examiner opined that the veteran's 
hearing loss was less likely as not due to acoustical trauma 
related to his military service.  Bilateral mild to 
moderately severe SNHL was diagnosed.  

When the case was referred to the BVA for appellate review, 
the Board determined that an additional medical opinion was 
necessary in order to resolve medical questions presented.  
Specifically, the Board requested an expert opinion, assuming 
the veteran's opportunity during service as a pilot and 
assuming he experienced the symptomatology he reported 
following the decompression training incident, whether the 
currently diagnosed hearing loss was in any way related to 
service.  An expert opinion dated in October 2008 was 
received and a copy of that opinion was provided to the 
veteran and his representative.  In response, the veteran's 
representative alleged that there was reasonable doubt and 
that the veteran should be granted service connection for 
bilateral hearing loss.  

The October 2008 VHA expert medical opinion reviewed all 
pertinent records associated with the claims file and in 
response to whether the currently diagnosed hearing loss was 
in any way related to service, the physician concluded that 
there was no way of knowing for sure whether or not the 
veteran's current hearing deficit was related to his history 
of acoustic and barometric trauma.  The physician opined, 
however, that based on the claim from the veteran that his 
hearing loss started after service and that he does not have 
any significant noise exposure following service, a major 
portion of the veteran's current hearing loss may be related 
to his five years of noise exposure during his military 
service.  However, given the veteran's advanced age (86 years 
old), the physician attributed part of the veteran's hearing 
loss to presbycusis (hearing loss due to aging process).  In 
conclusion, it was stated, given the limited information 
available, and with resort to some speculation in rendering 
an opinion, that the veteran's current hearing loss was 
related to service.

Based on this record, the Board believes that there is a 
reasonable doubt as to the etiology of the veteran's hearing 
loss and finds that at least a portion of the his bilateral 
hearing loss is due to service.  While hearing loss was not 
documented until many years after service, the evidence 
suggests that the veteran was exposed to acoustic trauma 
during service.  The VHA expert medical opinion dated in 
October 2008 is of record and suggests that there is a 
relationship between the veteran's bilateral hearing loss to 
service.  

Therefore, in giving the veteran the benefit of the doubt, 
the Board finds that service connection for bilateral hearing 
loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


